       Case 2:19-cr-00369-DWA Document 47-1 Filed 06/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

               v.                                  Criminal No. 19-369

 LAFON ELLIS


                                       ORDER

             AND NOW on this ____ day of June 2020, upon consideration of the government’s

Motion to Quash Subpoena to Cybergenetics, it is hereby ORDERED that said motion is

GRANTED and that the subpoena issued by defense counsel is QUASHED. It is FURTHER

ORDERED that the Clerk of Courts shall unseal ECF Nos. 29-36.



                                                _______________________________
                                                Donetta Ambrose
                                                U.S. District Court Judge
